EXECUTION

EMPLOYMENT AGREEMENT
(Farmer Bros. Co. / Fischetto)

--------------------------------------------------------------------------------



This Employment Agreement (“Agreement”) is made and entered into as of December
2, 2014 between FARMER BROS. CO., a Delaware corporation (the “Company”), and
BARRY FISCHETTO (“Fischetto”), who agree as follows:


1.    Employment: The Company hereby employs Fischetto, and Fischetto accepts
employment from the Company, on the terms and conditions herein stated.
2.    Term of Employment: The term of Fischetto’s employment under this
Agreement will commence on December 2, 2014 (the “Commencement Date”) and shall
end when terminated under Section 7 below.
3.    Duties: Fischetto shall serve as the Company’s Senior Vice President of
Operations, reporting to the Chief Executive Officer (“CEO”). As such, his
general responsibilities include oversight over the Company’s manufacturing
processes, production and operations including strategy, planning,
organizational design, process improvement, supply chain and logistics. In
addition to his general responsibilities, Fischetto shall also perform such
other duties as are consistent with his position and as are directed by the
Company’s CEO or Board of Directors (“Board”). Fischetto shall devote to the
Company’s business substantially all of his working time. Service as a director
of organizations shall require approval of the Board.
4.    Base Salary: Fischetto shall receive an annual base salary of $300,000
payable in accordance with the Company’s normal payroll practice. The annual
base salary amount shall be reviewed annually by the Company and can be adjusted
upward or downward by the Company from time to time but shall not be reduced
below $300,000 per annum.
5.    Bonuses: Fischetto shall be entitled to participate in the Company’s 2005
Incentive Compensation Plan, as the same may be amended from time to time, or
any successor plan (“Plan”) each year, commencing with the Company’s 2015 fiscal
year, so long as the Plan remains in effect and one or more of the Company’s
other executive officers who are full-time Company employees (“Senior
Executives”) also participate. Under the terms of the Plan, the Compensation
Committee will, in its discretion, determine the Performance Criteria, as
defined in the Plan, and all other variables by which Fischetto’s bonus for such
year under the Plan will be measured. The Target Award, as defined in the Plan,
shall be an amount equal to fifty-five percent (55%) (the “Applicable
Percentage”) of Fischetto’s base annual salary, except that the Applicable
Percentage for fiscal 2015 shall be 32% to reflect a proration for Fischetto’s
Commencement Date. The Applicable Percentage can be adjusted upward or downward
by the Company from time to time but shall not be reduced below 55%. Performance
Criteria for Fischetto’s fiscal 2015 Target Award shall be determined by the
Compensation Committee after the Commencement Date. Except as provided otherwise
in this Section 5, Fischetto’s participation in the Plan is subject to all Plan
terms and conditions. Under the terms of the Plan, no bonus is earned until
awarded by the Compensation Committee after completion of the fiscal year, and
the Compensation Committee may, in its discretion, reduce, entirely eliminate or
increase the bonus indicated by the Performance Criteria and other Plan factors.
Fischetto acknowledges receipt of a copy of the Plan.




--------------------------------------------------------------------------------



6.
Benefits:

A.    The Company will provide to Fischetto all benefits and perquisites
provided by the Company from time to time to its Senior Executives, subject to
the eligibility requirements and the terms and conditions of the benefit plans
and perquisite policies. For the avoidance of doubt, Fischetto’s benefit package
includes twenty (20) days paid days off per contract year (i.e., the year ending
on each anniversary of the Commencement Date) but excludes participation in the
Company’s defined benefit pension plan. Other included benefits and perquisites
presently consist of group health insurance (PPO or HMO), life insurance, 401(k)
plan, employee stock ownership plan, cell phone, company credit card, expense
reimbursement, and an automobile allowance in accordance with Company policy for
Senior Executives, which is currently $400.00 per month. Not all of the
foregoing benefits are 100% Company paid.
B.    Fischetto shall be entitled to participate in the Farmer Bros. Co. Amended
and Restated 2007 Long-Term Incentive Plan (the “Equity Plan”), or any successor
plan as administered by the Compensation Committee. In accordance with the
provisions of the Equity Plan, on the Commencement Date or, if such day falls
within a blackout period under the Company’s Insider Trading Policy (“Blackout
Period”), on the first business day following the end of such Blackout Period
(the “Award Date”), the Company will make the following equity awards to
Fischetto (collectively, the “Awards”):
(i)    a number of non-qualified stock options determined by dividing $133,333
by the per share fair value of a non-qualified stock option (based on a
Black-Scholes valuation or other appropriate option pricing methodology approved
by the Compensation Committee); and
(ii)    a number of shares of restricted stock determined by dividing $66,667 by
the Fair Market Value (as defined in the Equity Plan) on the Award Date.
The stock options will have a seven (7) year term with an exercise price equal
to the Fair Market Value on the Award Date. Provided Fischetto is then employed
by the Company, the Awards will vest as follows: (i) the stock option award will
vest ratably over three years on each anniversary of the Award Date; and (ii)
the restricted stock award will vest in its entirety on the third anniversary of
the Award Date. The Awards will be evidenced by a Grant Notice and Stock Option
Agreement or Grant Notice and Restricted Stock Agreement, as applicable, to be
consistent with this Section 6B and in the Company’s usual form. Notwithstanding
the foregoing, the timing of the Awards will be delayed during such period as
there exists, in the opinion of the Company’s counsel, material information
concerning the Company which has not been publicly disclosed. Fischetto shall be
entitled to such future grants under the Equity Plan or any successor plan as
are awarded to him by the Compensation Committee in its discretion.
C.    The Company reserves the right to alter or discontinue any or all such
benefits and perquisites, provided they are so altered or discontinued as to all
Senior Executives.
D.    The Company shall pay the following expenses related to an initial
relocation for Fischetto:
(i)
One (1) paid house-hunting trip;

(ii)Reimbursement of the brokerage commissions incurred in connection with the
sale of Fischetto’s Nebraska home, subject to a cap of six percent (6%) of the
selling price of the home and subject to consummation of the sale prior to the
earlier of (a) one year from the date of this Agreement or (b) the date of any
termination of Fischetto (other than

2

--------------------------------------------------------------------------------



for “Good Reason” or “Permanent Incapacity” (each as defined below), which types
of terminations would not reduce the period below one year).
(iii)Reimbursement of reasonable moving expenses for household goods;
(iv)Temporary living expenses of $2,000 per month for three (3) months from the
Commencement Date; and
(v)Up to four (4) paid return trips to home in Nebraska while in transition.
All reimbursements pursuant to this Section 6D will be made against submitted
supporting documentation except that the $2,000 monthly housing allowance is a
fixed amount, not a reimbursement of incurred expenses.
7.    Termination:
A.    Fischetto’s employment is terminable by the Company for good and
sufficient cause (“Cause”) which shall consist only of: (i) a repeated refusal
to follow reasonable directions from the CEO or Board after a warning; (ii) a
material breach of any of Fischetto’s fiduciary duties to the Company (a breach
involving dishonesty or personal gain shall be deemed material regardless of the
amount involved); (iii) conviction of a felony; (iv) commission of a willful
violation of any law, rule or regulation involving moral turpitude; (v)
commission of a willful or grossly negligent act, omission or course of conduct
which has a material adverse effect on the Company; or (vi) commission of a
material breach by Fischetto of this Agreement which breach, if curable, is not
cured within a reasonable time after written notice from the CEO or Board
describing the nature of the breach in reasonable detail.
B.    Fischetto’s employment shall terminate upon Fischetto’s resignation, with
or without “Good Reason,” as defined below, death or “Permanent Incapacity” (as
defined below). “Permanent Incapacity” shall be deemed to have occurred if
Fischetto has been unable to perform substantially all of his employment duties
under Section 3 on a substantially full time basis by reason of a mental or
physical condition for a period of ninety (90) consecutive days or for more than
one hundred eighty days (180) in any period of three hundred sixty-five (365)
consecutive days. “Good Reason” shall consist only of (i) the Company’s material
breach of this Agreement, (ii) a material reduction in Fischetto’s
responsibilities, duties or authority, or (iii) a material relocation of
Fischetto’s principal place of employment more than fifty (50) miles; provided,
however, that any such condition in subsections (i) through (iii) shall not
constitute “Good Reason” unless both (x) Fischetto provides written notice to
the Company describing the condition claimed to constitute Good Reason in
reasonable detail within ninety (90) days of the initial existence of such
condition, and (y) the Company fails to remedy such condition within thirty (30)
days of receiving such written notice thereof; and provided, further, that in
all events the termination of Fischetto’s employment with the Company shall not
be treated as a resignation for “Good Reason” unless such resignation occurs not
more than one (1) year following the initial existence of the condition claimed
to constitute “Good Reason.”
C.    Fischetto’s employment shall terminate at the election of the Company at
any time without Cause.
8.    Payments upon Termination: The following amounts are payable upon
termination of Fischetto’s employment, as applicable:

3

--------------------------------------------------------------------------------



A.    In the event of a termination for any reason, base salary at the then
existing rate, shall be prorated and paid through the effective termination
date, along with accrued and unused paid days off (subject to the Company’s paid
days off policy). If termination is due to Fischetto’s death or Permanent
Incapacity, the Company shall also pay to Fischetto upon termination, or his
estate in the event of his death, an additional lump sum severance amount equal
to Fischetto’s Target Award under Section 5 for the fiscal year in which
termination is effective, prorated for the partial fiscal year ending on the
effective termination date. Such payment shall be made no later than the 30th
day following any such death or termination.
B.    If termination occurs at the election of the Company without Cause or by
Fischetto’s resignation for Good Reason, Fischetto will receive as severance:
(i)    base salary continuation at the rate in effect on the date of termination
for a period of twelve (12) months;
(ii)    partially Company-paid COBRA coverage under the Company’s health care
plan for himself and his spouse for one (1) year after the effective termination
date (the Company will pay the same percentage of the coverage cost that it
would have paid had Fischetto’s employment not terminated); and
(iii)    a bonus for the fiscal year in which the date of termination is
effective based on Fischetto’s Target Award under Section 5 for such fiscal year
and the degree of achievement of Performance Criteria under the Plan for such
fiscal year as determined in accordance with the Plan, with individual
Performance Criteria deemed to be achieved at 100%, and prorated for the partial
fiscal year ending on the effective termination date.
Fischetto is not obligated to seek other employment as a condition to receipt of
the payments called for by this Section 8B, and Fischetto’s earnings, income or
profits from other employment or business activities after termination of his
employment shall not reduce the Company’s payment obligations under this Section
8B. Subject to Section 8C and Section 12J(ii), the amount referred to in clause
8B(i) above shall be paid in installments in accordance with the Company’s
standard payroll practices commencing in the month following the month in which
Fischetto’s Separation from Service occurs, and the amount referred to in clause
8B(iii) above, if any, shall be paid in a lump sum at the same time as annual
bonuses are paid to the Company’s Senior Executives under the Plan for the
fiscal year but in no event later than two and one-half (2-1/2) months following
the end of the Company’s fiscal year in which Fischetto’s Separation from
Service occurs. As used herein, a “Separation from Service” occurs when
Fischetto dies, retires, or otherwise has a termination of employment with the
Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder. Salary continuation payments shall
commence, and the additional severance amount shall be paid, only when the
release required by Section 8C below has become effective.
C.    As a condition to receiving the applicable payments under Section 8B
above, Fischetto must execute and deliver to the Company within twenty-one (21)
days following the date of his termination of his employment (or such longer
period as may be required under applicable law) a general release of claims
against the Company other than claims to the payments called for by this
Agreement, such release to be in form and content substantially as attached
hereto as Exhibit A, and said release shall have become effective under
applicable laws, including the Age Discrimination in Employment Act of 1967, as
amended.

4

--------------------------------------------------------------------------------



D.    All benefits other than the entitlement to payments under Section 8B shall
terminate automatically upon termination of Fischetto’s employment except to the
extent otherwise provided in the Company benefit plans or by law.
E.    Except as provided in this Section 8 or by applicable Company benefit
plans or laws, Fischetto shall not be entitled to any payments of any kind in
connection with the termination of his employment by the Company.
9.    Employee Handbook and Company Policies: So long as he is employed by the
Company, Fischetto shall comply with, and shall be entitled to rights as set
forth in the Company’s Employee Handbook which may be revised from time to time
and other Company policies as in effect and communicated to Fischetto from time
to time. In the event that there is a conflict or contradiction between the
contents of the Employee Handbook or other such Company policies and the
provisions of this Agreement, then the provisions of this Agreement will
prevail.
10.    Confidential Information, Intellectual Property:
A.    Fischetto acknowledges that during the course of his employment with the
Company, he will be given or will have access to non-public and confidential
business information of the Company which will include information concerning
pending or potential transactions, financial information concerning the Company,
information concerning the Company’s product formulas and processes, information
concerning the Company’s business plans and strategies, information concerning
Company personnel and vendors, and other non-public proprietary information of
the Company (all collectively called “Confidential Information”). All of the
Confidential Information constitutes “trade secrets” under the Uniform Trade
Secrets Act. Fischetto covenants and agrees that during and after the term of
his employment by the Company he will not disclose such information or any part
thereof to anyone outside the Company or use such information for any purpose
other than the furtherance of the Company’s interests without the prior written
consent of the CEO or Board.
B.    Fischetto further covenants that for a period of two (2) years after his
employment by the Company terminates, he will not, directly or indirectly,
overtly or tacitly, induce, attempt to induce, solicit or encourage (i) any
customer or prospective customer of the Company to cease doing business with, or
not to do business with, the Company or (ii) any employee of the Company to
leave the Company.
C.    The Company and Fischetto agree that the covenants set forth in this
Section 10 are reasonably necessary for the protection of the Company’s
Confidential Information and that a breach of the foregoing covenants will cause
the Company irreparable damage not compensable by monetary damages, and that in
the event of such breach or threatened breach, at the Company’s election, an
action may be brought in a court of competent jurisdiction seeking a temporary
restraining order and a preliminary injunction against such breach or threatened
breach notwithstanding the arbitration and reference provisions of Section 12F
below. Upon the court’s decision on the application for a preliminary
injunction, the court action shall be stayed and the remainder of the dispute
submitted to arbitration or reference under Section 12F. The prevailing party in
such legal action shall be entitled to recover its costs of suit including
reasonable attorneys’ fees.
D.    The Company shall own all rights in and to the results, proceeds and
products of Fischetto’s services hereunder, including without limitation, all
ideas and intellectual property created or developed by Fischetto and which is
related to Fischetto’s employment.
11.    Integration with Change in Control Severance Agreement: If Fischetto
becomes eligible for benefits under Section 3 of the Change in Control Severance
Agreement executed concurrently herewith,

5

--------------------------------------------------------------------------------



the benefits provided by Section 4 of that Agreement shall be in lieu of, and
not in addition to, the benefits provided by Section 8B of this Agreement.
12.    Miscellaneous:
A.    This Agreement and the Change in Control Severance Agreement and
Indemnification Agreement entered into concurrently herewith contain the entire
agreement of the parties on the subject of Fischetto’s employment by the
Company, all prior and contemporaneous agreements, promises or understandings
being merged herein. This Agreement can be modified only by a writing signed by
both parties hereto.
B.    Fischetto cannot assign this Agreement or delegate his duties hereunder.
Subject to the preceding sentence, this Agreement shall bind and inure to the
benefit of the parties hereto, their heirs, personal representatives, successors
and assigns.
C.    No waiver of any provision or consent to any exception to the terms of
this Agreement shall be effective unless in writing and signed by the party to
be bound and then only to the specific purpose, extent and instance so provided.
This Agreement may be executed in counterparts (and by facsimile signature),
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.
D.    Each party shall execute and deliver such further instruments and take
such other action as may be necessary or appropriate to consummate the
transactions herein contemplated and to carry out the intent of the parties
hereto.
E.    This Agreement shall be construed in a fair and reasonable manner and not
pursuant to any principle requiring that ambiguities be strictly construed
against the party who caused same to exist.
F.    (i)    All disputes arising under or in connection with this Agreement,
shall be submitted to a mutually agreeable arbitrator, or if the parties are
unable to agree on an arbitrator within fifteen (15) days after a written demand
for arbitration is made by either party, to JAMS/Endispute (“JAMS”) or successor
organization, for binding arbitration in Los Angeles County by a single
arbitrator who shall be a former California Superior Court judge. Except as may
be otherwise provided herein, the arbitration shall be conducted under the
California Arbitration Act, Code of Civil Procedure 1280 et seq. The parties
shall have the discovery rights provided in Code of Civil Procedure 1283.05 and
1283.1. The arbitration hearing shall be commenced within ninety (90) days after
the selection of an arbitrator by mutual agreement or, absent such mutual
agreement, the filing of the application with JAMS by either party hereto, and a
decision shall be rendered by the arbitrator within thirty (30) days after the
conclusion of the hearing. The arbitrator shall have complete authority to
interpret this Section 12F and to render any and all relief, legal and
equitable, appropriate under California law, including the award of punitive
damages where legally available and warranted. The arbitrator shall award costs
of the proceeding, including reasonable attorneys’ fees and the arbitrator’s fee
and costs, to the party determined to have substantially prevailed. Judgment on
the award can be entered in a court of competent jurisdiction.
(ii)    The foregoing notwithstanding, if the amount in controversy exceeds
$200,000, exclusive of attorneys’ fees and costs, the matter shall be litigated
in the Los Angeles County Superior Court as a regular non-jury civil action
except that a former California Superior Court Judge selected by the parties or
by JAMS, as herein above provided, shall be appointed as referee to try all
issues of fact and law, without a jury, pursuant to California Code of Civil
Procedure §638 et seq. The parties hereto expressly waive a trial by jury.
Judgment entered on the decision of the referee shall be appealable as a

6

--------------------------------------------------------------------------------



judgment of the Superior Court. The prevailing party shall be entitled to
receive its reasonable attorneys’ fees and costs from the other party.
G.    Payments to Fischetto are subject to payroll deductions and withholdings
if and to the extent required by law. Salary payments will be reduced on a
dollar-for-dollar basis by payments received by Fischetto for disability under
governmental or Company paid disability insurance programs. Payments to
Fischetto under Section 8B are conditioned upon his continuing compliance with
Sections 10A and 10B.
H.    All provisions of this Agreement which must survive the termination of
this Agreement to give them their intended effect shall so survive.
I.    If any provision of this Agreement is determined to be unenforceable as
illegal or contrary to public policy, it shall be deemed automatically amended
to the extent necessary to render it enforceable provided the intent of the
parties as expressed herein will not thereby be frustrated. Otherwise the
unenforceable provision shall be severed from the remaining provisions which
shall remain in effect.
J.    (i)    It is intended that any amounts payable under this Agreement shall
either be exempt from or comply with Section 409A of the Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Fischetto to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code Section
409A yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to Fischetto.
(ii)    Notwithstanding any provision of this Agreement to the contrary, if
Fischetto is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Fischetto’s Separation from Service,
Fischetto shall not be entitled to any payment or benefit pursuant to Section 8B
that constitutes deferred compensation within the meaning of Code Section 409A
until the earlier of (i) the date which is six (6) months after Fischetto’s
Separation from Service for any reason other than death, or (ii) the date of
Fischetto’s death. Any such deferred compensation amounts otherwise payable to
Fischetto upon or in the six (6) month period following Fischetto’s Separation
from Service that are not so paid by reason of this Section 12J(ii) shall be
paid (without interest) as soon as practicable (and in all events within thirty
(30) days) after the date that is six (6) months after Fischetto’s Separation
from Service (or, if earlier, as soon as practicable, and in all events within
thirty (30) days, after the date of Fischetto’s death). Each salary or bonus
payment made pursuant to Section 8 shall be considered a separate payment for
purposes of Code Section 409A. The provisions of this Section 12J(ii) shall only
apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Code Section 409A.
(iii)    To the extent that any benefits pursuant to Section 8B(ii) or
reimbursements pursuant to Section 6 are taxable to Fischetto, any reimbursement
payment due to Fischetto pursuant to such provision shall be paid to Fischetto
on or before the last day of Fischetto’s taxable year following the taxable year
in which the related expense was incurred. The benefits and reimbursements
pursuant to such provisions are not subject to liquidation or exchange for
another benefit and the amount of such benefits and reimbursements that
Fischetto receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Fischetto receives in any other taxable year.
[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
COMPANY:                FARMER BROS. CO.,
a Delaware corporation




By:/s/ Michael H. Keown            
Michael H. Keown
President and Chief Executive Officer




FISCHETTO:
/s/ Barry Fischetto ___            
Barry Fischetto

7

--------------------------------------------------------------------------------



EXHIBIT A
RELEASE AGREEMENT

--------------------------------------------------------------------------------



I understand that my position with Farmer Bros. Co. (the “Company”) terminated
effective ___________, 20__ (the “Separation Date”). The Company has agreed that
if I choose to sign this Agreement, the Company will pay me severance benefits
(minus the standard withholdings and deductions) pursuant to the terms of the
Employment Agreement entered into as of December 2, 2014 between myself and the
Company. I understand that I am not entitled to this severance payment unless I
sign this Agreement. I understand that in addition to this severance, the
Company will pay me all of my accrued salary and paid days off, to which I am
entitled by law regardless of whether I sign this release.
In consideration for the severance payment I am receiving under this Agreement,
I acknowledge and agree that I am bound by the provisions of Sections 10A and
10B of my Employment Agreement and hereby release the Company and its current
and former officers, directors, agents, attorneys, employees, stockholders, and
affiliates from any and all claims, liabilities, demands, causes of action,
attorneys’ fees, damages, or obligations of every kind and nature, whether they
are known or unknown, arising at any time prior to the date I sign this
Agreement. This general release includes, but is not limited to: all federal and
state statutory and common law claims related to my employment or the
termination of my employment or related to breach of contract, tort, wrongful
termination, discrimination, wages or benefits, or claims for any form of
compensation. This release is not intended to release any claims I have or may
have against any of the released parties for (a) indemnification as a director,
officer, agent or employee under applicable law, charter document or agreement,
(b) severance and other termination benefits specifically provided for in my
Employment Agreement which constitutes a part of the consideration for this
release, (c) health or other insurance benefits based on claims already
submitted or which are covered claims properly submitted in the future, (d)
vested rights under pension, retirement or other benefit plans, or (e) in
respect of events, acts or omissions occurring after the date of this Release
Agreement. In releasing claims unknown to me at present, I am waiving all rights
and benefits under Section 1542 of the California Civil Code, and any law or
legal principle of similar effect in any jurisdiction: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release; (c) I have at least twenty-one (21) days within which
to consider this release (although I may choose to voluntarily execute this
release earlier); (d) I have seven (7) days following the execution of this
release to revoke the Agreement; and (e) this Agreement will not be effective
until the eighth day after this Agreement has been signed both by me and by the
Company.
I accept and agree to the terms and conditions stated above:
                                            
Barry Fischetto

[EXHIBIT A]